Exhibit 10.61
FORM OF RSU AGREEMENT (DIRECTORS)
MORGANS HOTEL GROUP CO.
AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT
Morgans Hotel Group Co. (the “Company”), hereby grants restricted stock units
relating to shares of its common stock (the “Stock”), to the individual named
below as the Grantee, subject to the vesting conditions set forth in the
attachment. Additional terms and conditions of the grant are set forth in this
cover sheet, in the attachment and in the Company’s Amended and Restated 2007
Omnibus Incentive Plan (the “Plan”).
Grant Date:                      __, 200_

                     
Name of Grantee:
   
 
      State of Residence:    
 
   

Grantee’s Social Security Number: _____-____-_____
Number of Restricted Stock Units (RSUs) Covered by Grant:
Vesting Start Date:
Vesting Schedule:

              Number of RSUs that vest, as       a fraction of the number of  
Vesting Date   RSUs granted  
 
       
[The 1 year anniversary of the Vesting Start Date
    1/3  
 
       
The 2 year anniversary of the Vesting Start Date
    1/3  
 
       
The 3 year anniversary of the Vesting Start Date
    1/3 ]

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan (a copy of which will be provided on
request). You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan.

             
Grantee:
                     
 
      (Signature)    
 
           
Company:
                     
 
      (Signature)    
 
           
 
  Title:        
 
           

This is not a stock certificate or a negotiable instrument.

 

 



--------------------------------------------------------------------------------



 



MORGANS HOTEL GROUP CO.
AMENDED AND RESTATED 2007 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Restricted
Stock Units”). Your Restricted Stock Units may not be transferred in any manner
other than by will, by laws of descent and distribution, by instruments to an
inter vivos testamentary trust or by gift to Family Members, which shall include
for purposes of this Agreement a family limited partnership or any similar
entity which is primarily for your benefit or for your Family Members. These
terms shall be binding upon your executors, administrators, successors and
assigns.
 
   
Definitions
  Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.
 
   
Vesting
  Your Restricted Stock Unit grant vests as to the number of Stock Units
indicated in the vesting schedule on the cover sheet, on the Vesting Dates shown
on the cover sheet, provided you are in Service on the Vesting Date and meet the
applicable vesting requirements set forth on the cover sheet. No additional
Stock Units will vest after your Service has terminated for any reason.
 
   
Share Delivery Pursuant to Vested Units
  Shares underlying the vested shares of Stock represented by the Restricted
Stock Units will be delivered to you by the Company upon the termination of your
Service.
 
   
Forfeiture of Unvested Units
  In the event that your Service terminates for any reason, you will forfeit to
the Company all of the Restricted Stock Units that have not yet vested or with
respect to which all applicable restrictions and conditions have not lapsed.
 
   
Death
  If your Service terminates because of your death, then your Restricted Stock
Units shall become 100% vested.
 
   
Disability
  If your Service terminates because of your Disability, then your Restricted
Stock Units shall become 100% vested.

 

- 2 -



--------------------------------------------------------------------------------



 



     
Corporate Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, this award will become 100% vested.
 
   
Retention Rights
  This Agreement does not give you the right to be retained by the Company (or
any Affiliates) in any capacity. The Company (and any Affiliate) reserve the
right to terminate your Service at any time and for any reason.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been delivered to you. In the event of a cash dividend on
outstanding Stock, you will be entitled to receive a cash payment for each
Restricted Stock Unit. The Company may in its sole discretion require that
dividends will be reinvested in additional stock units at Fair Market Value on
the dividend payment date, subject to vesting and delivered at the same time as
the Restricted Stock Unit.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Restricted Stock Units covered by this grant will
be adjusted (and rounded down to the nearest whole number) in accordance with
the terms of the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
New York, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting these Restricted Stock Units, you give explicit consent to the
Company to process any such personal data. You also give explicit consent to the
Company to transfer any such personal data outside the country in which you are
employed, including, with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

- 3 -



--------------------------------------------------------------------------------



 



     
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies.
 
   
Electronic Signature
  All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

- 4 -